Citation Nr: 0907151	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-08 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for arthritis of the 
right small finger. 

4.  Entitlement to service connection for a respiratory 
disorder.   

5.  Entitlement to service connection for heart disease 
including as secondary to chronic obstructive pulmonary 
disease.  

6.  Entitlement to service connection for bilateral cervical 
radiculopathy. 

7.  Entitlement to service connection for chronic lumbosacral 
strain. 

8.  Entitlement to service connection for bilateral 
lumbosacral radiculopathy.  

9.  Entitlement to service connection for peripheral 
neuropathy of the upper right extremity.  

10.  Entitlement to service connection for peripheral 
neuropathy of the upper left extremity.  

11.  Entitlement to service connection for peripheral 
neuropathy of the lower right extremity.  

12.  Entitlement to service connection for peripheral 
neuropathy of the lower left extremity. 

13.  Entitlement to service connection for a bilateral leg 
disorder.  

14.  Entitlement to special monthly pension for aid and 
attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1954 to November 
1957. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss, tinnitus, and 
arthritis of the right small finger. 

The appeal also comes before the Board from a January 2006 
decision that denied a petition to reopen a final disallowed 
claim for service connection for chronic obstructive 
pulmonary disease (COPD); that denied service connection for 
cervical radiculopathy, lumbosacral spine strain and 
radiculopathy, peripheral neuropathy of the bilateral upper 
and lower extremities, and bilateral leg disorders; and that 
denied special monthly pension based on the need for aid and 
attendance of another person.  

In October 2007, the Veteran submitted a statement that 
included a claim for an increased rating for bilateral elbow 
scars and for service connection for nerve damage of the 
forearms as a result of an injury in service.  As there has 
been no adjudication of these claims, they are not before the 
Board and are referred to the RO for action as appropriate.  

The Veteran testified before the Board sitting at the RO in 
September 2008 on all issues except hearing loss, tinnitus, 
and arthritis of the right small finger.  A transcript of the 
hearing is associated with the claims file.  In March 2006, 
the RO informed the veteran of his right to a hearing before 
the Board on the excepted issues.  However, no response was 
received, and the veteran did not provide testimony on the 
issues at his September 2008 hearing.  

The issues of service connection for bilateral hearing loss, 
tinnitus, arthritis of the right small finger, chronic 
lumbosacral strain, cervical and lumbosacral radiculopathy, 
peripheral neuropathy of the upper and lower extremities, a 
bilateral leg disorder, a respiratory disorder, and for 
secondary service connection for heart disease are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDING OF FACT

The Veteran does not have vision impairment and is not a 
patient in a nursing home for mental or physical incapacity.  
The Veteran has a factual need for aid and attendance.  


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for aid and attendance have been met.  38 U.S.C.A. §§ 1513, 
1521 (West 2002); 38 C.F.R. §§ 3.3, 3.351, 3.352 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In June 2005, the RO provided a notice that met the 
requirements for special monthly pension for aid and 
attendance.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations and VA outpatient treatment records.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The Veteran served as an education services specialist and 
historian/reporter in the U.S. Air Force.  He contends that 
the disorders on appeal first manifested in service or are 
the result of injuries in service.  He contends that his 
disabilities require the need for aid and attendance of 
another person.  

Service personnel records showed that the veteran performed 
active military service for more than ninety days during a 
period of war.  He is 73 years of age and has been granted a 
non-service-connected pension.  38 U.S.C.A. §§ 1513, 1521; 
38 C.F.R. § 3.3.

The Veteran has the following service-connected disabilities: 
residuals of a fractured nasal bone, rated as 10 percent 
disabling; and scars of the left and right elbows, rated as 
noncompensable.  For pension purposes, the Veteran has the 
following nonservice-connected disabilities: a heart 
disorder, rated as 100 percent disabling; lumbosacral strain, 
rated as 40 percent disabling; bilateral cervical and 
lumbosacral radiculopathy, each rated as 10 percent 
disabling; chronic obstructive pulmonary disease, rated as 10 
percent disabling; peripheral neuropathy of all extremities, 
three of which are rated as 10 percent disabling; and other 
disorders rated as noncompensable.  The Veteran has also been 
diagnosed with bilateral degenerative joint disease of the 
knees and has undergone a left total knee arthroplasty.  The 
Veteran has been granted special monthly pension on the basis 
of being housebound.  

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R
§ 3.351(b).  The appellant will be considered in need of aid 
and attendance if he is (1) blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or 
(3) establishes a factual need for aid and attendance under 
the criteria set forth in 
38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  

The following criteria will be considered in determining the 
factual need for regular aid and attendance: the inability of 
a claimant to dress or undress himself, or to keep herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without such aid, 
such as supports, belts, lacing at the back, etc.); the 
inability of a claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.  38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the appellant 
is unable to perform should be considered in connection with 
his condition as a whole.  It is only necessary that the 
evidence establish that the appellant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that the appellant is so helpless as to 
be in need of regular aid and attendance will not be based 
solely on an opinion that the appellant's condition is such 
that it would require him to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  38 C.F.R. 
§ 3.352.  

In March 2003, following a total left knee arthroplasty, VA 
medical providers authorized a homemaker/home health aide 
(H/HHA) to assist and monitor the Veteran's mobility and 
post-operative urinary retention complications.  38 U.S.C.A. 
§ 1717 (West 2002); 38 C.F.R. § 17.38 (2008).  The services 
may include assistance with the Instrumental Activities of 
Daily Living (IADL) such as housekeeping, grocery shopping, 
meal preparation, and escort of the patient for safety.  The 
service may include assistance with Activities of Daily 
Living (ADL) such as bathing, toileting, dressing, and 
ambulation.   VHA Handbook 1140.6, 5.b., (Jul. 21, 2006).  A 
veteran is eligible for H/HHA if he is in need of nursing 
home care as determined by the clinical judgment of an 
interdisciplinary team.  A veteran is eligible if he has one 
or more of the following conditions:  three or more ADL 
dependencies; cognitive impairment; services adjunct to 
hospice care; or two ADL dependencies and two or more of the 
following:  (1) three or more IADLs, (2) recent discharge 
from a nursing home, (3) age 75 or older, (4) high use of 
medical care defined as three or more hospitalizations or 
twelve or more clinic visits in the last year, (5) diagnosed 
with clinical depression, or (6) lives alone in the 
community.  VHA Handbook 1140.6, 7.b.  The receipt of aid and 
attendance is not considered when placing veterans in home 
health care services.  VHA Handbook 1140.6, 8.b.

In March 2003, an ambulation assessment showed that the 
Veteran had modified independence in mobility with the use of 
support devices.   

In August 2005, a VA physician assessed the need for regular 
aid and attendance.  The physician noted that the Veteran was 
retired and mostly housebound but was not bedridden and had 
good vision.  He could not operate an automobile but was able 
to appear for the examination, walking independently with the 
use of a cane.   The Veteran lived alone and was able to rise 
from bed except during an exacerbation of back pain.  He was 
able to dress, eat, and attend to toileting needs without 
assistance.  There was no indication of urinary or bowel 
incontinence.  The Veteran reported some occasional 
unsteadiness, dizziness, and chest pain.  A home health aide 
visited twice per week to assist with bathing, shopping for 
groceries, and meal preparation. The physician noted that the 
Veteran had no mental deficits and managed his own finances.  
The physician stated that the Veteran's musculoskeletal 
disabilities were manifested by some limitation of motion and 
pain and that the heart disorder imposed a limited capacity 
for activity estimated as three to four metabolic equivalents 
(METS).  The Veteran was able to perform most activities of 
daily living in his residence but was unable to go outside 
without assistance.  

In October 2005, a VA physician evaluated the Veteran's 
cardiovascular disorder and noted that the Veteran was 
independent in his activities of daily living but was short 
of breath after walking just a few steps.   

In February 2007, a VA public health nurse coordinator noted 
a review of the clinical file and authorized the continued 
services of a home health aide, twice per week.  In August 
2007, a VA social worker noted that the Veteran was receiving 
home assistance for the IADLS of shopping, meal preparation, 
and housekeeping and that he did not require skilled nursing 
care.  The Veteran required assistance for the ADLs of 
bathing and dressing.  However, the social worker referred 
the case for review by the primary care provider.  The same 
month, a VA staff nurse noted a review of the medical records 
but that the patient was not familiar to her.  The nurse 
noted that the veteran required no assistance in any ADLs 
including bathing and dressing and stated that he was capable 
of increased independence in the activities of daily living.  
Neither provider noted deficits in mobility or toileting or 
the need for any skilled care for medications or in-home 
medical treatment.  

In a September 2008 Board hearing, the veteran stated that he 
required assistance in his home two or three days per week.  
He indicated that he requires braces for support in mobility 
and has difficulty rising from a bath.  

The Board concludes that special monthly pension for aid and 
attendance is warranted.  The Veteran does not have vision 
impairment and is not a patient in a nursing home for mental 
or physical incapacity.  The Board concludes that the Veteran 
established a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).   The veteran is 
able to ambulate in his residence and perform some activities 
of daily living.  However, the veteran stated that he 
requires assistance with three IADLs of meal preparation, 
grocery shopping, and housekeeping.  He also requires 
assistance in bathing two to three times per week and with 
dressing.  He meets the requirements for a VHA provided H/HHA 
which is not precluded by award of a special monthly pension 
for aid and attendance.  The Board acknowledges that a VA 
primary care provider, who was not familiar with his case, 
reviewed his medical file and concluded that his disabilities 
did not preclude independent bathing and dressing.  The Board 
notes that the veteran is able to prepare meals, dress, and 
ambulate safely in his residence on days when the H/HHA is 
not present.  As there is evidence from competent health care 
providers both for and against his ability to dress himself 
and safely bathe himself, the Board will apply the benefit of 
doubt doctrine and conclude that the weight of medical 
evidence demonstrates a factual need for aid and attendance.  
See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   


ORDER

Special monthly pension for aid and attendance is granted, 
subject to the legal criteria governing the payment of 
monetary benefits.
.  

REMAND

Regarding the claimed lung disorder, the Board notes that 
service treatment records showed that the veteran was 
hospitalized on three occasions from March 1954 to June 1954 
for acute pharyngitis and pneumonia, and again in December 
1955 for bronchopneumonia.  In a November 1957 discharge 
physical examination, a physician noted the history of 
respiratory infection but found no chronic or residual 
pulmonary disorders.  

In September 1995, a VA examiner noted that the Veteran had 
been treated for emphysema for the previous 25 years.  The 
Veteran reported that he was a tobacco user until 1971.  He 
also reported recurrent cough with expectoration but no 
hospitalizations or other treatment for lung disease.  After 
review of an X-ray, the physician diagnosed mild chronic 
obstructive pulmonary disease.  In October 1997, the Board 
denied a claim for service connection for COPD because there 
was no evidence that the Veteran's current disorder was 
related to his treatment in service.  The Veteran did not 
appeal, and the decision is final.  38 U.S.C.A. § 7104 (West 
2002).  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In January 2006, the RO denied the petition to reopen the 
claim for service connection for COPD because no new and 
material evidence had been received.  The RO noted that VA 
outpatient treatment records and the October 2005 examination 
did not address a relationship between a pulmonary disorder 
and service.  The RO also denied service connection for heart 
disease on a secondary basis because the lung disorder was 
not service-connected.  

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, a claim for service connection for 
chronic obstructive pulmonary disease was denied by the Board 
in October 1997.  Since the last final disallowance of the 
claim for service connection for COPD in 1997, a VA 
cardiologist in April 2002 noted that pulmonary function 
tests were normal and stated that the diagnosis of COPD was 
in error.  The veteran's current claim is for service 
connection for an unspecified respiratory disorder.  In 
October 2005, a VA examiner referred to a concurrent X-ray 
and diagnosed extensive interstitial fibrosis.  Absent a 
medical assessment of whether interstitial fibrosis is a 
correction of a diagnostic error, progression of COPD, or a 
new and separate lung disorder, the Board will resolve any 
doubt in favor of the Veteran and conclude that the 
interstitial fibrosis is a new diagnosis and that new and 
material evidence is not required to adjudicate this claim.  
The issue of service connection for a respiratory disorder, 
diagnosed as interstitial fibrosis, is addressed in the 
remand section below.  


In an October 2005 statement and in a September 2008 Board 
hearing, the veteran stated that he moved from New York to 
New Jersey in approximately 1960 and started receiving 
medical treatment from VA facilities in that state.  He 
stated that he received inpatient and outpatient treatment at 
Lyons and East Orange VA Medical Centers.  VA medical records 
in the file reference tests and treatment as early as 1999.  
However, there are no VA clinical treatment records in the 
file earlier than April 2002 and no records from Lyons.  VA 
is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 
38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request VA medical records pertaining to the Veteran that are 
dated from 1960 to April 2002 from the Lyons and East Orange 
New Jersey Health Care Systems as well as recent treatment 
records.  

As these records may be relevant to all issues on appeal 
except special monthly pension, the Board will defer 
adjudication pending review of any records obtained.  

Service personnel records showed that the Veteran served as 
an Air Force education service specialist.  In a July 2005 
notice of disagreement, the Veteran stated that he was an 
historian/reporter and worked near an airfield where he was 
exposed to aircraft noise including jets breaking the sound 
barrier.  He stated that his tinnitus began in or recently 
after service.  In a March 2006 substantive appeal, the 
Veteran also stated that he worked as a newspaper reporter.  

In February 2005, a VA audiologist did not note a review of 
the claims file but noted the Veteran's reports of a gradual 
onset of hearing difficulty since service and the onset of 
tinnitus in the last ten to fifteen years.  The Veteran 
reported that he was not provided ear protection in service 
and that he was exposed to jets breaking the sound barrier.  
The Veteran further reported that he worked as a salesman and 
had no post-service occupational or recreational noise 
exposure.  He reported episodes of tinnitus once per month.  
He denied any history of ear disease or head trauma.  The 
audiologist diagnosed normal hearing through 4000 Hz in the 
right ear with mild to moderately-severe sensorineural 
hearing loss at higher frequencies, and normal hearing 
through 2000 Hz in the left ear with mild to moderately-
severe sensorineural hearing loss at higher frequencies.  The 
audiologist also diagnosed recurrent tinnitus, but did not 
offer an opinion on the etiology of either disorder.  

As previously discussed, in October 2005, a VA physician 
diagnosed interstitial fibrosis of the lungs.  The physician 
did not note a review of the claims folder but did note the 
Veteran's reports of recurrent lung infections in service.  
The physician did not provide an opinion on the etiology of 
the lung fibrosis or on the causation or aggravation of the 
Veteran's coronary artery disease.  

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

In this case of bilateral hearing loss and tinnitus, there is 
medical evidence of current hearing disability in one ear 
and, as records that will be obtained on remand may show 
hearing loss in the other ear, a VA examination that provides 
an opinion on a possible relationship of the current 
disabilities to events in service should be obtained.  

In the case of a respiratory disorder and coronary artery 
disease, there is medical evidence of current disabilities, 
service record evidence of recurrent lung infections, and lay 
evidence that suggests a relationship between the current 
interstitial fibrosis and the recurrent infections.  There is 
also lay and medical evidence that suggests causation or 
aggravation of the Veteran's coronary artery disease by the 
pulmonary disorder.  However, the medical records do not 
contain competent opinions on the etiology of either current 
disorder.  An additional examination and opinion is necessary 
to decide the claims.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA treatment 
from the Lyons and East Orange New Jersey 
Medical Centers from 1960 to April 2002, 
as well as VA medical records dated after 
September 11, 2008.  Associate any 
records received with the claims file. 

2.  Schedule the Veteran for a VA 
audiometric examination.  Request that 
the examiner review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
examiner evaluate the Veteran's hearing 
acuity and symptoms of tinnitus and 
provide an opinion whether any disorder 
is at least as likely as not (50 percent 
or greater possibility) related to 
exposure to aircraft noise in service or 
any other aspect of service. 

3.  Schedule the Veteran for a VA 
pulmonary-cardiovascular examination.  
Request that the physician review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the physician provide an evaluation 
of the Veteran's pulmonary and 
cardiovascular disorders and provide an 
opinion whether any pulmonary or 
cardiovascular disability is at least as 
likely as not (50 percent or greater 
possibility) related to multiple lung 
infections in service.  Further, request 
that the physician provide an opinion 
whether the cardiovascular disorder is 
caused or aggravated by any pulmonary 
disorder.  

4.  Then, readjudicate the claims and if 
any decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.
   
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


